Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2021 has been entered.
 
Response to Amendment
3.	The Amendment filed 5/31/2021 has been entered. Claims 1, 11 and 16 have been amended. Claims 1-6, 8, 10-14 and 16-19 remain pending in the application.

Response to Arguments
4.	Applicant’s remarks/arguments filed on 5/31/2021 with respect to the rejection of amended independent claims 1, 11, and 16 have been fully considered but are moot in view of a new of ground(s) of rejection. However, upon further search and consideration, a new ground(s) of rejection made in view of Monden (US 20120263355 A1).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-6, 8, 10-14 and 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 16 recite the limitation of “excluding values corresponding to all valley portions of the fingerprint from the first fingerprint data,” is a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). 
Any negative limitation must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Since the specification does not provide any specific definition/description of “excluding values corresponding to all valley portions”, claims are indefinite.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6, 8, 10-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 20120106808 A1) in view of Monden (US 20120263355 A1) and further in view of Nishimura et al. (US 20060215887 A1).
Regarding claim 1, Morioka teaches a display device (device of Fig. 4), comprising: 
a display unit (authentication results outputting section 308 may be an output device such as a display, a speaker, a printer, or the like, see [0057]) comprising a plurality of pixel units (Number of pixels is on the vertical axis, see [0057]) and a fingerprint recognition unit (e.g. fingerprint input device 301 of Fig. 3) for generating first fingerprint data (e.g. fingerprint image data) related to a fingerprint (The fingerprint input device 301 scans or images the fingerprint of a finger that is pushed against the sensor portion, and acquires fingerprint image data such as shown in the lower portion of FIG. 2. The fingerprint image data acquired by the fingerprint input device 301 is stored in a fingerprint image storage section 302, see [0046-0047]); 
a fingerprint sensing unit (image correction portion judgment section 609) for generating second fingerprint data (edge of mountain portion ridges and valley) including a plurality of maxima (ridges/valley portions) corresponding to ridge portions of the fingerprint from the first fingerprint data (The image correction portion judgment section 609 reads-out the fingerprint image data from the fingerprint image storage section 302, and, focusing on an arbitrary horizontally-long region of the read-out fingerprint image data, detects edges of mountain portions (ridges) and valley portions of the 
However, Morioka does not teach excluding values corresponding to all valley portions of the fingerprint from the first fingerprint data.
In an analogous art, Monden teaches excluding values corresponding to all valley portions of the fingerprint from the first fingerprint data (The image processing means 53b repeatedly performs the expansion processing…that is, processing of reducing the region (region mainly containing the valley line) of the black pixels by substituting the black pixels with the white pixels, see [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint device of Morioka with the valley removal of Monden to provide finger determination technology capable of improving the determination accuracy of a fake finger as suggested.
However, Morioka and Monden do not teach converting the representative data to luminance data of each of the pixel units, and a timing control unit for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data by dividing a previously stored initial luminance value of each of the pixel unit by the pixel units, wherein the fingerprint recognition unit is configured to receive a data signal generated based on the compensation data.
In an analogous art, Nishimura teaches converting the representative data to luminance data of each of the pixel units (A/D converter 207 receives an image signal output from amplifier 204, converts the received signal to digital data, or binary data based on a level in brightness, and outputs the obtained, converted data as image data 208 to CPU 103. The digital data output from A/D converter 207 is data indicating a level in brightness of each pixel of a fingerprint image. Thus fingerprint pickup 101 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint device of Morioka and the removal of Monden with the authentication apparatus of Nishimura to provide an object pickup process so that of objects to be authenticated, an object alone that is to be enrolled is picked up in an image with the object's unique value applied to a parameter as suggested, see Nishimura [0013].

Regarding claim 2, Morioka as modified by Monden and Nishimura teaches the display device of claim 1, wherein the first fingerprint data includes a plurality of digital values (For each of the rectangular images generated by the division, the spectral data generation section 303 generates spectral data by digitizing information such as the directions of the ridges of the fingerprint, the 

Regarding claim 3, Morioka as modified by Monden and Nishimura teaches display device of claim 2, wherein the plurality of digital values corresponds to a preset region in the fingerprint (For each of the rectangular images generated by the division, the spectral data generation section 303 generates spectral data by digitizing information such as the directions of the ridges of the fingerprint, the frequency that expresses the number of ridges with respect to a unit length, and the like, see Morioka [0051]), the fingerprint sensing unit selects the plurality of maxima from the plurality of digital values to generate the second fingerprint data, and the maxima are local maximum values of the plurality of digital values (Pixels, at which the X component fx of the Sobel operator computed thereby is the maximum or the minimum within several pixels, are judged to be edges of mountain portions and valley portions of the fingerprint, and the addresses of the pixels that are edges are stored, see Morioka [0096]).

Regarding claim 4, Morioka as modified by Monden and Nishimura teaches the display device of claim 1, further comprising: a plurality of data lines (e.g. connection 205, 208 of Nishimura Fig. 1); and a data driving unit electrically connected to the plurality of pixel units through the plurality of data lines (Nishimura Fig. 1 depicts that the CPU is connected to the data 208, 205 and the display 104), wherein the data driving unit generates the data signal based on the compensation data and provides the data signal to the fingerprint recognition unit (As such, the level of the voltage supplied from constant voltage source VCC via input terminal 510 to LED 503, i.e., that of a forward current supplied to LED 503, is variably adjusted as CPU 103 adjusts signal 505 in level, see Nishimura [0059], steps S904, S905 and S906).

Regarding claim 8, Morioka as modified by Monden and Nishimura teaches the display device of claim 1, wherein the representative data is an average value or greatest value of the maxima included in the second fingerprint data (if fx is computed from the left to the right of the fingerprint image data, a dark region, i.e., a black line, starts from the pixel of the coordinate fmin that is the minimum value, and the region of the black line ends at the pixel of the coordinate fmax that is the maximum value. This region from coordinate fmin to coordinate fmax can be discriminated to be a black line in the X direction that corresponds to a mountain portion of the fingerprint. A length L of this black line in the X direction can be computed by L=fmax-fmin as shown in FIG. 9 as well, see Morioka [0100]).
Regarding claim 10, Morioka as modified by Monden and Nishimura teaches the display device of claim 1, wherein the timing control unit compares the luminance data with a degree of deterioration of the display unit to generate the compensation data (In step 1004, the pixel values of the pixels of the region specified by the acquired correction portion information are multiplied by the correction coefficient k determined in step 1002, so as to carry out image correction of that region, and processing ends, see Morioka [0112]).

 Regarding claim 11, Morioka teaches a display device (device of Fig. 6), comprising: 
a plurality of pixel units (Number of pixels is on the vertical axis, see [0057]); 
a fingerprint recognition unit (e.g. fingerprint input device 301 of Fig. 3) for generating first fingerprint data (e.g. fingerprint image data) related to a fingerprint based on light emitted from the 
a fingerprint sensing unit (image correction portion judgment section 609) for generating second fingerprint data (edges of mountain portions (ridges) and valley, see [0049]) including a plurality of maxima corresponding to ridge portions of the fingerprint from the first fingerprint data (The image correction portion judgment section 609 reads-out the fingerprint image data from the fingerprint image storage section 302, and, focusing on an arbitrary horizontally-long region of the read-out fingerprint image data, detects edges of mountain portions (ridges) and valley portions of the fingerprint, see [0094]), for generating representative data (e.g. representation of F(x) in Fig. 9) based on the plurality of maxima of the second fingerprint data (Next, in step 702, a black line length L in the X direction is computed from address fmax at which fx is the maximum and address fmin at which fx is the minimum, among the stored pixel addresses of the edges, see [0097]).
However, Morioka does not teach excluding values corresponding to all valley portions of the fingerprint from the first fingerprint data.
In an analogous art, Monden teaches excluding values corresponding to all valley portions of the fingerprint from the first fingerprint data (The image processing means 53b repeatedly performs the expansion processing…that is, processing of reducing the region (region mainly containing the valley line) of the black pixels by substituting the black pixels with the white pixels, see [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint device of Morioka with the valley removal of Monden to provide finger determination technology capable of improving the determination accuracy of a fake finger as suggested.

In an analogous art, Nishimura teaches for converting the representative data to luminance data of each of the pixel units (A/D converter 207 receives an image signal output from amplifier 204, converts the received signal to digital data, or binary data based on a level in brightness, and outputs the obtained, converted data as image data 208 to CPU 103. The digital data output from A/D converter 207 is data indicating a level in brightness of each pixel of a fingerprint image. Thus fingerprint pickup 101 can pick up a gray-scale image, see [0046]), and a timing control unit (e.g. CPU 103 of Fig. 2) for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data by dividing a previously stored initial luminance value of each of the pixel units by the luminance data of each of the pixel units (An image is determined in quality by CPU 103 counting the number of black pixels present in an image represented by image data 208 picked up at S903 and stored in main memory 106. If CPU 103 determines that the total number of black pixels occupies for example at least 75% of the total number of all of the pixels of the image, the image is too dark for the comparison process and accordingly CPU 103 proceeds to S905, see [0070] and at S905 CPU 103 increases the total number of white pixels of image data 208 (or increases the picked up image's level in brightness). More specifically, amplifier 204 has the current gain increased in level by 1 db by incrementing gain counter 114 in value by one, see [0071]), a plurality of data lines (e.g. connection 205, 208 of Nishimura Fig. 1); and a data driving unit electrically connected to the plurality of pixel units through the plurality of data lines 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint device of Morioka and the removal of Monden with the authentication apparatus of Nishimura to provide an object pickup process so that of objects to be authenticated, an object alone that is to be enrolled is picked up in an image with the object's unique value applied to a parameter as suggested, see Nishimura [0013].

Regarding claim 12, Morioka as modified by Monden and Nishimura teaches the display device of claim 11 wherein the first fingerprint data includes a plurality of digital values associated with a preset region in the fingerprint (For each of the rectangular images generated by the division, the spectral data generation section 303 generates spectral data by digitizing information such as the directions of the ridges of the fingerprint, the frequency that expresses the number of ridges with respect to a unit length, and the like, see Morioka [0051]).

Regarding claim 13, Morioka as modified by Monden and Nishimura teaches the display device of claim 11, and Nishimura further teaches wherein the fingerprint sensing unit includes a light sensor for detecting an amount of reflected light, and the reflected light is resulted from reflection of light emitted from the plurality of pixel units (LED 503 emits light, which is turn received by and enters prism 500, and illuminates the finger placed on pickup surface 501, see Nishimura [0057]).

Regarding claim 14, Morioka as modified by Monden and Nishimura teaches the display device of claim 11, wherein the representative data is an average value or greatest value of the maxima included in the second fingerprint data (if fx is computed from the left to the right of the fingerprint image data, a dark region, i.e., a black line, starts from the pixel of the coordinate fmin that is the minimum value, and the region of the black line ends at the pixel of the coordinate fmax that is the maximum value. This region from coordinate fmin to coordinate fmax can be discriminated to be a black line in the X direction that corresponds to a mountain portion of the fingerprint. A length L of this black line in the X direction can be computed by L=fmax-fmin as shown in FIG. 9 as well, see Morioka [0100]).

Regarding claim 16, Morioka teaches a method of operating a display device (method of Fig. 7), the display device comprising a fingerprint recognition unit (e.g. fingerprint input device 601) and a plurality of pixel units (the number of pixels is on the vertical axis, see [0057]), the method comprising: 
recognizing, using the fingerprint recognition unit, a fingerprint to generate first fingerprint data (The fingerprint input device 301 scans or images the fingerprint of a finger that is pushed against the sensor portion, and acquires fingerprint image data such as shown in the lower portion of FIG. 2. The fingerprint image data acquired by the fingerprint input device 301 is stored in a fingerprint image storage section 302, see [0046-0047]); 
generating second fingerprint data including a plurality of maxima corresponding to ridge portions of the fingerprint from the first fingerprint data (The image correction portion judgment section 609 reads-out the fingerprint image data from the fingerprint image storage section 302, and, focusing on an arbitrary horizontally-long region of the read-out fingerprint image data, detects edges of mountain portions (ridges) and valley portions of the fingerprint, see [0094]) to generate second fingerprint data (This Sobel operator is applied to each pixel of the fingerprint image data. Pixels, at 
generating representative data (e.g. representation of F(x) in Fig. 9) based on the plurality of maxima of the second fingerprint data (Next, in step 702, a black line length L in the X direction is computed from address fmax at which fx is the maximum and address fmin at which fx is the minimum, among the stored pixel addresses of the edges, see [0097]). 
However, Morioka does not teach excluding values corresponding to all valley portions of the fingerprint from the first fingerprint data.
In an analogous art, Monden teaches excluding values corresponding to all valley portions of the fingerprint from the first fingerprint data (The image processing means 53b repeatedly performs the expansion processing…that is, processing of reducing the region (region mainly containing the valley line) of the black pixels by substituting the black pixels with the white pixels, see [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint device of Morioka with the valley removal of Monden to provide finger determination technology capable of improving the determination accuracy of a fake finger as suggested.
However, Morioka and Monden do not teach for converting the representative data to luminance data of each of the pixel units, and a timing control unit for calculating a degree of deterioration of the fingerprint recognition unit to generate compensation data by dividing a previously stored initial luminance value of each of the pixel units the luminance data of each of the pixel units, wherein the fingerprint recognition unit is configured to receive a data signal generated based on the compensation data.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint device of Morioka and the removal of Monden with the authentication apparatus of Nishimura to provide an object pickup process so that of objects to be authenticated, an object alone that is to be enrolled is picked up in an image with the object's unique value applied to a parameter as suggested, see Nishimura [0013].

Regarding claim 19, Morioka as modified by Monden and Nishimura teaches the method of claim 16, wherein the generating the luminance data includes: wherein the representative data is an average value or greatest value of the maxima included in the second fingerprint data (if fx is computed from the left to the right of the fingerprint image data, a dark region, i.e., a black line, starts from the pixel of the coordinate fmin that is the minimum value, and the region of the black line ends at the pixel of the coordinate fmax that is the maximum value. This region from coordinate fmin to coordinate fmax can be discriminated to be a black line in the X direction that corresponds to a mountain portion of the fingerprint. A length L of this black line in the X direction can be computed by L=fmax-fmin as shown in FIG. 9 as well, see Morioka [0100]).

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Monden and further in view of Nishimura and Yamazaki et al. (US 20130301124 A1).
Regarding claim 18, Morioka as modified by Monden and Nishimura teaches the method of claim 16, wherein the recognizing the fingerprint includes: emitting light from the plurality of pixel units to a user's finger (see Fig. 5 of Nishimura).
However, Morioka, Monden and Nishimura do not teach measuring an amount of the emitted light reflected by the user's finger.
In an analogous field of endeavor, Yamazaki teaches measuring an amount of the emitted light reflected by the user's finger (Specifically, the optical path length in a resonator can be obtained by measuring an intensity ratio of reflected light to incident light with a spectrophotometer, see [0036]).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Monden and further in view of Nishimura and Shigeta (US 20030147550 A1).
Regarding claim 6, Morioka as modified by Monden and Nishimura teaches the display device of claim 5.
However, Morioka, Monden and Nishimura do not teach wherein the fingerprint sensing unit further includes a light converter for converting a wavelength of the reflected light.
In an analogous art, Shigeta teaches wherein the fingerprint sensing unit further includes a light converter for converting a wavelength of the reflected light (The sensor 6 then converts the reflected light into electrical signals, see Shigeta [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the fingerprint of Morioka, the removal of Monden and the display of Nishimura  with the fingerprint device of Shigeta to provide to provide an image input apparatus, subject recognition system, subject identification system and image input method bright enough to correct for uneven lighting due to the shape of the subject, its reflectivity, its positioning and ambient light conditions, yet without increasing the scale of the circuitry or its cost as suggested, see Shigeta [0009].
Conclusion
Song et al. (US 20190385568 A1) discloses an electroluminescent display screen and brightness uniformity compensation method and system thereof, wherein the method comprises: performing test modeling based on a correspondence between an aging rule of an electroluminescent diode in the display screen and an aging rule of a thin film transistor (TFT) in the display screen to acquire a brightness uniformity compensation model; acquiring a first compensation parameter and a second compensation parameter required for compensating the TFT, and acquiring a current brightness ratio of the electroluminescent diode through invoking the brightness uniformity compensation model based on the compensation parameters; performing brightness uniformity compensation on the display screen based on the acquired current brightness ratio of the electroluminescent diode.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/JINSONG HU/               Supervisory Patent Examiner, Art Unit 2643